Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-30,33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwanaga (PG Pub 2007/0176187 A1).
Regarding claim 23, Iwanaga teaches a component comprising: a light-emitting element (11, fig. 2); and a structured layer (12) having an optical functionality, wherein the structured layer is arranged on the light-emitting element.  
Regarding claim 24, Bailey teaches the component according to claim 23, wherein the structured layer is configured to collimate (fig. 2 below), diverge and/or expand light emitted by the light-emitting element, and/or wherein the structured layer forms a Fresnel lens.  
Regarding claim 25, Iwanaga teaches the component according to claim 23, wherein the structured layer comprises a first region (see “1”, fig. 2 below) having a first optical functionality (collimates light) and a second region (see “2” below) having a second optical functionality (diverges light), and wherein the second optical functionality differs from the first optical functionality.  

    PNG
    media_image1.png
    634
    799
    media_image1.png
    Greyscale

Regarding claim 26, Iwanaga teaches the component according to claim 25, wherein the first optical functionality is collimation, diverging and/or expanding, and wherein the second optical functionality is collimation, diverging and/or expanding (see fig. 2 above).  
Regarding claim 27, Iwanaga teaches the component according to claim 25, wherein the first region is arranged directly above the light-emitting element, and wherein the second region is arranged laterally with respect to the light-emitting element and does not cover the light-emitting element, or wherein the first region and the second region are arranged directly above the light- emitting element (see fig. 2 above).  
Regarding claim 28, Iwanaga teaches the component according to claim 23, wherein the structured layer comprises a plurality of partial layers differing from one another in their physical properties and/or their chemical properties and/or their functional properties (one collimates light and the other diverges light, see fig. 2 above).  
Regarding claim 29, Iwanaga teaches the component according to claim 23, wherein a structuring of the structured layer is arranged on a top side of the structured layer facing away from the light-emitting element (fig. 2), and/or wherein the structuring of the structured layer is arranged on an underside of the structured layer facing the light-emitting element.  
Regarding claim 30, Iwanaga teaches the component according to claim 23, wherein the structured layer envelopes the light-emitting element (fig. 2).  
Regarding claim 33, Iwanaga teaches the component according to claim 23, further comprising at least one optical component (21, fig. 2) arranged on a top side of the structured layer facing away from the light-emitting element.  

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al (PG Pub 2007/0268694 A1).
Regarding claim 23, Bailey teaches a component comprising: a light-emitting element (RED or GRN, fig. 19); and a structured layer (26) having an optical functionality, wherein the structured layer is arranged on the light-emitting element.  
Regarding claim 24, Bailey teaches the component according to claim 23, wherein the structured layer is configured to collimate, diverge and/or expand light emitted by the light-emitting element, and/or wherein the structured layer forms a Fresnel lens (fig. 19).  

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (PG Pub 2010/0006877 A1).
Regarding claim 23, Chen teaches a component comprising: a light-emitting element (320, fig. 3A); and a structured layer (350) having an optical functionality (fig. 3A), wherein the structured layer is arranged on the light-emitting element.  

Claim(s) 23,33,34,35,38,40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuwaki et al (PG Pub 2006/0001030 A1).
Regarding claim 23, Okuwaki teaches a component comprising: a light-emitting element (3, figs. 2 and 6); and a structured layer (22) having an optical functionality, wherein the structured layer is arranged on the light-emitting element.  
Regarding claim 32, Okuwaki teaches the component according to claim 23, further comprising a light conversion layer (5, paragraph [0036]) arranged between the structured layer and the light-emitting element.  
Regarding claim 34, Okuwaki teaches the component according to claim 23, wherein the component comprises a carrier substrate (2, fig. 2 or 12, fig. 6), on which the light-emitting element is arranged, wherein at least one further light-emitting element (3 in each cavity) is arranged on the carrier substrate, and EPC-604-EHPage 4 of 7wherein an intermediate layer (2a or 2c) is arranged between the light-emitting element and the further light-emitting element.  
Regarding claim 35, Okuwaki teaches the component according to claim 34, wherein the intermediate layer is configured to absorb, reflect (2a, fig. 2, paragraphs [0022][0024]), scatter or convert light from the light-emitting elements into the intermediate layer.  
Regarding claim 38, Okuwaki teaches the component according to claim 34, further comprising a partition wall (2 or 12 between cavities) arranged between the light-emitting element and the further light-emitting element.  
Regarding claim 40, Okuwaki teaches the component according to claim 38, wherein the partition wall is covered with a reflective layer (2a, fig. 2, paragraphs [0024][0022]).  

Claim(s) 23,34,36,37,41-44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (PG Pub 2019/0203904 A1).
Regarding claim 23, Lee teaches a component comprising: a light-emitting element (2050/3050, figs. 5 and 6); and a structured layer (reflective 2081 and/or phosphor 2080; reflective 3081 and/or phosphor 3080; or light guiding layer 3071) having an optical functionality, wherein the structured layer is arranged on the light-emitting element.  
Regarding claim 34, Lee teaches the component according to claim 23, wherein the component comprises a carrier substrate (2010/3010, figs. 5 and 6), on which the light-emitting element is arranged, wherein at least one further light-emitting element (figs. 5 and 6) is arranged on the carrier substrate, and EPC-604-EHPage 4 of 7wherein an intermediate layer (3071/2071; or 3030/2030 for claim 36) is arranged between the light-emitting element and the further light-emitting element.  
Regarding claim 36, Lee teaches the component according to claim 34, wherein the intermediate layer (3030/2030) is covered by the structured layer (3071/2071), and wherein, on a top side of the structured layer facing away from the intermediate layer, an additional light conversion layer (2080/3080, paragraph [0093]) is arranged above the intermediate layer.  
Regarding claim 37, Lee teaches the component according to claim 34, wherein a top side of the intermediate layer (3071, fig. 6) facing away from the carrier substrate has a depression (filled by 3082) shaped in such a way that light coupled from the light-emitting elements into the intermediate layer is reflected in a direction (see arrows in fig. 6) of the carrier substrate.  
Regarding claim 41, Lee teaches the component according to claim 34, wherein the intermediate layer comprises an optically transparent filler (see light represented by arrows passing through layer 3071/2071, figs. 5 and 6).  
Regarding claim 42, Lee teaches the component according to claim 23, wherein the light-emitting element is an arrangement of a plurality of light-emitting areas (plural light emitting devices 2050/3050).  
Regarding claim 43, Lee teaches the component according to claim 42, wherein the structured layer covers the arrangement of the plurality of light-emitting areas, wherein the structured layer comprises a first region (reflective 2081/3081, paragraph [0094]) having a first optical functionality and a second region (wavelength converting 2080/3080, paragraph [0093]) having a second optical functionality, wherein the second optical functionality differs from the first optical functionality, and wherein the first region covers a first area from the arrangement of the plurality of light- emitting areas and the second region covers a second area from the arrangement of the plurality of light-emitting areas.  
Regarding claim 44, Lee teaches the component according to claim 42, wherein at least two of the areas (2080/3080) from the arrangement of the plurality of light-emitting areas (2081/3081) differ from one another in terms of their size (reflective area larger than phosphor area, paragraphs [0013][0088]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 2010/0006877 A1).
Regarding claim 31, Chen remains as applied in claim 21.
Chen does not explicitly teach the component according to claim 23, wherein a layer thickness of the structured layer is between 1 µm and 1000 µm, inclusive.  
Chen teaches the distance between LED 320 and lens 330 to be greater than zero and less than or equal to 3mm (paragraph [0021]), equivalent to 3,000µm.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try any distance value, thus the structured layer thickness, in the range taught by Chen by the reasoning of obvious to try set forth in KSR, to make the thickness of the structured layer to be between 1 µm and 1000 µm, inclusive, for example: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuwaki et al (PG Pub 2006/0001030 A1).
Regarding claim 39, Okuwaki remains as applied in claim 38.
Okuwaki does not explicitly teach wherein the partition wall forms an angle of between 10⁰ and 80⁰, inclusive, with a surface of the carrier substrate.  
Fig. 2 shows that the angle of the partition wall to be greater than zero and less than 90⁰.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try any angle of tilting of the partition wall, in the range of greater than zero and less than ninety, by the reasoning of obvious to try set forth in KSR, to result in an angle of between 10⁰ and 80⁰, inclusive, for example: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899